Citation Nr: 0408160	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for cancer of the left 
tonsil, claimed as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from May 1970 to 
February 1973.  He served in Vietnam during the period July 
1972 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office denying service connection for squamous 
cell carcinoma of the left tonsil, which appellant contends 
was incident to exposure to Agent Orange during the Vietnam 
War.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On initial review of this case, the undersigned began the 
process to obtain a special medical opinion to assist in 
deciding he claim.  Part of the internal process at the Board 
is that a Board Medical Advisor reviews the case.  The 
purpose of such review is, in part, to assist in phrasing 
questions, review the medicine, opine as to the need for the 
request, and direct it to the appropriate medical specialist.  
In this case, upon review of the record, it was recommended 
that any tissue available be obtained for pathology review.  
It is the conclusion of the undersigned that such tissue 
should be obtained, if possible, so that complete analysis by 
any specialist could be undertaken.

In view of the foregoing this case is REMANDED for the 
following action:

The RO should, with the assistance of the 
appellate as necessary, attempt to obtain 
any and all tissue or tissue blocks that 
remain from pathological study when the 
cancer was diagnosed.  To the extent 
there is a need for release forms, such 
forms should be requested.  As needed, 
appellant should provide information as 
to where studies were conducted.  There 
is evidence of treatment at a Cancer 
Treatment Center, and a physician from 
the State University System involved.  
Attempts to obtain the tissue and/or 
tissue blocks should be documented in the 
claims folder.

Thereafter, the RO should review the claim and thereafter 
return the case to the Board in accordance with applicable 
procedures.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
outcome of this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




